

115 SRES 728 IS: Amending rule XXII of the Standing Rules of the Senate to limit debate on motions to proceed.
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 728IN THE SENATE OF THE UNITED STATESDecember 13, 2018Mr. Merkley submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending rule XXII of the Standing Rules of the Senate to limit debate on motions to proceed.
	
 1.Limiting debate on motions to proceed under rule XXIIRule XXII of the Standing Rules of the Senate is amended by— (1)redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)by inserting after paragraph (1) the following:  2.Other than a motion made during the first 2 hours of a new legislative day, as described in paragraph 2 of rule VIII, consideration of a motion to proceed to the consideration of any debatable matter, including consideration of any debatable motion or appeal in connection therewith, shall be limited to not more than 2 hours, to be divided equally between the majority and the minority. This paragraph shall not apply to motions considered nondebatable by the Senate pursuant to rule or precedent..